Fourth Court of Appeals
                                   San Antonio, Texas
                                         JUDGMENT
                                      No. 04-12-00663-CV

                                 UNITED RESOURCES, L.P.,
                                        Appellant

                                                 v.

SEPCO TUBULARS, INC., Padre Tubulars Inc., Jesse Ortega, and Collinsworth Well Treating,
                                     Inc.,
                                  Appellees

                  From the 79th Judicial District Court, Brooks County, Texas
                               Trial Court No. 05-10-13092CV
                        Honorable Richard C. Terrell, Judge Presiding

        BEFORE CHIEF JUSTICE STONE, JUSTICE MARION, AND JUSTICE CHAPA

       In accordance with this court’s opinion of this date, Collinsworth Well Treating, Inc.’s
motion to be dismissed from this appeal is GRANTED.

        We delete the following language from the trial court’s remand judgment of August 6,
2012:

                       Specifically, Sepco Tubulars, Inc. and Padre Tubulars Inc.
               filed Cross-Claims against United Resources, L.P. on October 9,
               2011, alleging comparative negligence resulting in the “occurrence
               in question,” that is, Jesse Ortega’s injury, and seeking contribution
               for Ortega’s damages (Exh. B). Sepco Tubulars, Inc, and Padre
               Tubulars Inc. alleged United Resources, LP, the operator of the well,
               caused Ortega’s injury due to acts or omissions regarding the safety,
               education, warning, and positioning of personnel at the well site.
               The negligence question was submitted to the jury at Questions 9
               and 10 of the Jury Charge (Exh. C).

                      Ortega settled his negligence claim against United
               Resources while the jury was deliberating, then dismissed United
               Resources from the suit with prejudice (Exh. D). Sepco and Padre
               received a credit for that settlement in the Amended Final Judgment.
                                                                                        04-12-00663-CV


              Sepco and Padre appealed the verdict and judgment to the Texas
              Supreme Court, and the parties settled. The Supreme Court vacated
              this Court’s April 22, 2008 Judgment save and except for that part
              pertaining to Sepco and Padre’s cross-claims against United
              Resources.

                      IT IS THEREFORE ORDERED, ADJUDGED AND
              DECREED that the Agreed Notice of Non-Suit and Dismissal of
              Entire Suit originally signed by the Court on January 20, 2012 is
              reinstated in keeping with the parties’ settlement agreements and
              this order, save and except for that part of the Court’s April 22, 2008
              Amended Final Judgment pertaining to North American Interpipe,
              Inc. f/k/a Sepco Tubulars, Inc. and Padre Tubulars Inc.’s cross-
              claims against settling Defendant United Resources, L.P.,
              specifically, for comparative negligence and contribution for
              Ortega’s injury.

       In the place of the foregoing paragraphs, we substitute the following language:

                      IT IS THEREFORE ORDERED, ADJUDGED, AND
              DECREED that Plaintiff Jesse Ortega take nothing of and from
              Defendants, Padre Tubulars, Inc. and Sepco Tubulars, Inc. on all
              claims for damages which have been or could have been asserted by
              him in this cause and that the agreed non-suit, with prejudice, is
              hereby noticed and this case is dismissed except for that portion of
              the court’s Amended Final Judgment dated April 22, 2008
              pertaining to the cross-claims by North American Interpipe, f/k/a
              Sepco Tubulars, Inc. and Padre Tubulars, Inc. against United
              Resources, L.P.

       With these modifications, the trial court’s judgment is AFFIRMED AS MODIFIED.

        We ORDER that United Resources, L.P. and Collinsworth Well Treating, Inc. recover their
costs of this appeal from Sepco Tubulars, Inc. and Padre Tubulars, Inc.

       SIGNED July 9, 2014.


                                                 _____________________________
                                                 Luz Elena D. Chapa, Justice




                                               -2-